Citation Nr: 1718961	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  09-48 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1989 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015 and July 2016, the Board remanded the case for additional development and consideration.


FINDING OF FACT

The Veteran is prevented from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this analysis, the Board notes it has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

A TDIU may be assigned where the schedular rating is less than total and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a).

A veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Marginal employment is not considered substantially gainful employment and is deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Facts

The Veteran is service connected for posttraumatic stress disorder (PTSD) with a 50 percent rating, effective October 6, 2004.  He is also service connected for right and left ankle disabilities with 10 percent ratings, tinnitus with a 10 percent rating and bilateral hearing loss with a noncompensable rating, all effective September 23, 2004.  Thus, the Veteran has a 70 percent rating overall from October 6, 2004 with PTSD rated at 50 percent.  As such, he has met the schedular requirement under 38 C.F.R. § 4.16 (a) since October 6, 2004.

Following the March 2008 claim, the Veteran was afforded October 2008 VA examinations.  With regard to hearing loss, the examiner indicated based on the severity of loss and speech recognition ability, the Veteran is employable.  He noted the Veteran stated his tinnitus causes him difficulty focusing on individual speakers and may interfere with his ability to work in a setting in which hearing and understanding details is vital.  With regard to the Veteran's ankles, the examiner stated there were no restrictions to employability.

The Veteran was also afforded an October 2008 PTSD examination.  The examiner indicated although the Veteran was unlikely to be able to maintain conventional employment that would require working for specific hours under close supervision, he would be able to return to the occupation he previously had in lawn maintenance.  He noted there is some reduction in the Veteran's reliability and productivity based on the situations pointed before.  However, the Veteran was noted as being able maintain a good family relationship, exercise reasonable judgment, had a pleasant mood and could maintain some gainful employment if sought appropriately.

The Board notes the Veteran submitted a November 2009 substantive appeal which included a statement in support of his claim for a TDIU.  He indicated the medication he was required to take for his service-connected PTSD made him dizzy, disoriented and nauseous.  He noted he feels angry at times, depressed, stressed out and suffers anxiety.  He also stated he has arthritic knees and ankles which makes him less mobile.

The Veteran was thereafter afforded December 2011 VA examinations.  The ankles examiner indicated that the Veteran's ankles/knees disabilities would not have an effect on his employability.  The Veteran also reported that his hearing loss and tinnitus impact his ability to work as he has to ask people to repeat themselves and has to strain to understand words.

During the December 2011 VA PTSD examination, the examiner indicated the Veteran suffers from occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he remained unemployed and that he had not applied for work because he did not want to leave his house, as he believed "it is safe inside the house."  When asked about a computer position where he could work from home, the Veteran responded that he did not know how to use the computer.  The examiner indicated the Veteran takes medications, including Citalopram and Trazodone with complaints of nausea and drowsiness/heaviness.  The examiner noted symptoms of disturbances in motivation and mood and difficultly establishing and maintaining effective work and social relationships.  She stated the Veteran continued to demonstrate social and occupational impairment due to his PTSD.  She indicated the Veteran is likely able to, given the proper training, work in at least a part-time position that considers any physical limitations he may have, as well as allows him to work from the comfort of his home to minimize interpersonal interactions while maintaining a sense of safety and security.

When the Veteran's case was before the Board in April 2015, it was remanded, in part, to afford him a VA examination to address the nature and severity of his service-connected disabilities, to include the combined effect of the disabilities on employability.

The Veteran was afforded a December 2015 psychiatric examination in which the examiner indicated the Veteran's answers were short, clipped and mostly uninformative.  He offered limited information about ongoing nightmares, intrusive thoughts and irritability and that he is largely housebound and avoidant.  The examiner concluded that he could not form any opinions about the Veteran's clinical diagnoses or his capacity for employment.  The December 2015 VA ankles examiner noted the Veteran's ankle disabilities would not prevent him from obtaining physical or sedentary employment.  Additionally, a February 2016 VA hearing loss examiner indicated hearing impairment should not stop the Veteran from maintaining gainful employment, particularly with the use of assistive devices.  Further, his tinnitus would not affect his employment.

Thereafter, the Veteran's spouse sent in a March 2016 statement in which she reported that the limited responses the Veteran gave to the December 2015 VA psychiatric examiner were due to medications he is taking for his psychiatric symptoms.  She stated the medications make it difficult for him to function, he stays in the house due to hearing voices and "thinks people are out to get him."  She further indicated he relies on the medications as he is extremely mean when not on them.  She noted it is difficult for her to see her spouse (the Veteran) with this condition, as he was previously so productive in the community.

As noted, the claim was before the Board again in July 2016.  The Board remanded the claim to obtain potentially relevant Social Security Administration (SSA) records.  SSA records were thereafter obtained, including a decision which indicated the Veteran was deemed disabled since November 1, 2004.  In so deciding, SSA attributed such to disability involving obesity, spine arthritis, right ankle arthritis, and PTSD.

An October 2004 medical record indicated the Veteran had not worked in many years and was scheduled to start a new job one and a half years prior; however, he could not pass the hearing test.  A February 2005 VA psychiatric treatment note indicated the Veteran reported symptoms of insomnia, headaches and flashbacks, especially at night which caused him to wake up in a cold sweat.  He tended to isolate himself, was fearful of new places and had to know what was around him.  The physician noted the PTSD symptoms and impairments interfered with employment and social functioning.  A November 2005 medical record noted the Veteran had a reduced ability to follow tasks, somatic issues, anxiety, reduced social skills, as well as anger and a short temper with others.

Additionally, an October 2009 psychologist opined that the Veteran was unable to initiate or maintain friendships and his prognosis was poor, as he would not go anywhere without his wife for support.  The physician noted the Veteran could not function as an independent adult.  He stated the Veteran's symptoms, including fears, exaggerated startle response, heightened vigilance, intense preoccupations and difficulties sleeping have impacted his ability to not only work, but to engage appropriately with the outside world.
Analysis

The Board finds that the evidence has reached a level of equipoise and the Veteran's service-connected disabilities, in particular his PTSD, as likely as not preclude him from securing or following a substantially gainful occupation, since the date of the claim.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that there are multiple VA examinations which provide opinions that the Veteran is not prohibited from securing or maintaining at least some employment due to his service-connected PTSD.  However, the evidence overall indicates that he suffers severe PTSD symptoms which have worsened to the point where the Veteran is not capable of functioning without the assistance of his spouse.  The evidence supports that he only feels comfortable in the confines of his own home and relies on his psychiatric medication and as noted, relies heavily on his spouse.

The October 2008 VA PTSD examiner indicated the Veteran was unlikely to be able to maintain conventional employment and noted reduced reliability and productivity.  Further, the December 2011 VA psychiatric examiner indicated despite the social and occupational impairment demonstrated in the Veteran, he would likely be able to work in at least a part-time position that allowed him to stay at home to minimize interpersonal interactions while maintaining a sense of safety and security.  The Board notes the Veteran's work history includes as a driver, helper (giving out keys), in lawn maintenance and landscaping, as a loader at a warehouse and as a service worker in pest control.  He has not demonstrated the education and training necessary for a job working exclusively from home, potentially involving computer skills.

Furthermore, following the July 2016 Board remand, VA received the SSA decision awarding the Veteran disability benefits, as well as the medical records for such.  This included a record from February 2005 in which the Veteran reported needing to isolate himself due to the fear of new places.  Further, the October 2009 psychologist noted the Veteran would not go anywhere without his wife as he was dependent on her and could not function as an independent adult.  Especially telling is the March 2016 statement from the Veteran's spouse, which indicated the severe effect the Veteran's psychiatric medications have on him and his difficulty functioning.  Although not binding, SSA attributed at least some of the Veteran's disabling impairment to his right ankle disability and PTSD, both of which are service connected.

The Board acknowledges the multiple VA opinions supporting that the Veteran is capable of maintaining some employment.  However, the post-remand SSA records received by VA, along with the lay evidence of record, is highly probative as to the severity of the Veteran's PTSD symptoms and the difficulty he faces when leaving his home.

Therefore, the Board finds that entitlement to a TDIU is warranted in this case.  Although the Veteran's PTSD is rated at 50 percent, the effect of the disability, along with his other service-connected disabilities, prevents him from securing and maintaining substantially gainful employment.  His PTSD prevents him from obtaining employment outside of his home and he has not demonstrated the ability to perform a position solely from home.  On this basis, the Board finds that the more probative evidence, after resolving all reasonable doubt in the Veteran's favor, establishes that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Thus, entitlement to a TDIU is warranted throughout the entire appeal period.


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


